Notice of Allowability
Claims 1–18 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, the Applicant Admitted Prior Art (hereinafter, the “AAPA”) (Applicant’s Figure 1) teaches a method for switching a display channel (Specification, p5-6), comprising: 
-a write controller (121) of a current display (e.g., First write controller 121 writes current display data; Specification p6); 
-a switching instruction (e.g., Switching display channels from low resolution 4K to high resolution 8K; Specification p6); 
-a memory (13); 
-a write controller (122) of the target display channel (e.g., Second write controller 122 writes target display data; Specification p6); and 
-a read controller (123) to enable the read controller to read the image data from the memory (e.g., Read controller 123 reads image data from memory 13; Specification p6). 

Inoue (Figs. 5-6), US 2004/0095356, further teaches the concept of sending a low write start pulse to a write operation controller to stop writing data into a frame memory (e.g., As shown in Fig. 6, a low write start pulse is applied to write operation controller 20 during the read operation to stop the write operation; par. 0061) and sending a high write start pulse to the write operation controller to enable the write controller to write data into frame memory (e.g., Also shown in Fig. 6, a high write start pulse is applied to write operation controller 20 to enable data writing into frame memory during the write operation; par. 0061).  Inoue also teaches the concept of a read start pulse for reading data from the frame memory (e.g., Read start pulse applied to read operation controller 30; par. 0062).  When combined with the AAPA, a low write start pulse (the equivalent of a “first switching signal”) would be sent to write controller 121 of the AAPA when a switching instruction for switching from the current display channel to a target display channel is received, so as to control the write controller of the current display channel to stop writing image data to a memory.  Moreover, a high write start pulse (the equivalent of a “second switching signal”) would be sent to the second write controller 122 of the AAPA to enable data writing into the memory.  Lastly, a read start pulse signal (the equivalent of a “third switching signal”) would be sent to the read controller 123 of the AAPA to enable the read controller to read data from the memory.  

Okamoto (Figs. 2-3), US 2018/0158424, further teaches acquiring a frame address in which a final write operation of data is completed in the memory (e.g., Addresses of image data A11-A22 are together considered a “first frame address”; par. 0037), and taking the frame address as a first address and a frame address immediately after the first address as a second address (e.g., Addresses of image data B1-B2 are together considered a “second frame address” that immediately follows the first address; par. 0040).  

However, neither the AAPA, Inoue, nor Okamoto, teaches “sending a third switching signal to a read controller, so that the read controller, under the control of a read control signal, reads image data in the first address again immediately after the read controller reads out the image data in the first address, and then sequentially reads the image data in the frame address of the memory.” 

The Amendments filed June 2, 2022 have overcome the claim objections and rejections made in the previous Office Action. 

The same analysis can be applied to independent claim 9, which is similar to claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 26, 2021